Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant Remarks
Regarding 35 USC 101, the examiner accepts Applicant’s explanation that the claimed invention represents an improvement to computing technology.  (Applicant’s 12/5/18 remarks in parent case 14/836,674, p.12).  Consistent with the Enfish decision, the invention appears to be a practical application of an abstract idea and is significantly more than an abstract idea.  

Allowable Subject Matter
Claims 1-21  are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the claimed database scheme comprising a manufacturer series file, a child series attribute file, a child part number sections file and associated fields for determining part number codes which is present in all of the independent claims of the application:

Ouichi discloses a method of determining a part number based upon the attributes of the part, but is silent on the underlying database schema design.  

Wykes discloses a schema for storing part attribute information, but the organization differs from Applicant’s schema.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687